Case 4:16-cr-00353-WTM-CLR Document 488 Filed 07/10/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. CR416-353

KAI JACOBIE BOLDEN,

Defendant.

Meee ee ee

 

ORDER
Before the Court is Defendant Kai Jacobie Bolden’s Motion
for Compassionate Release (Doc. 485), which the Government
opposes (Doc. 486). For the following reasons, Defendant’s
motion (Doc. 485) is DENIED IN PART and DISMISSED IN PART.
BACKGROUND
On May 8, 2017, Defendant Bolden pleaded guilty to
conspiracy to launder monetary instruments. (Docs. 218, 219.)
Defendant was sentenced to 120 months’ imprisonment, to be
followed by 3 years of supervised release. (Doc. 468.) According
to the BOP website, Defendant is currently incarcerated at
Federal Correctional Institution (“FCI”) Edgefield in Edgefield,
South Carolina, with a projected release date of August 21,

2025. See BOP Inmate Locator, Federal Bureau of Prisons,

 

https://www.bop.gov/inmateloc/ (last visited on July 9, 2020).
Case 4:16-cr-00353-WTM-CLR Document 488 Filed 07/10/20 Page 2 of 7

ANALYSIS

In Defendant’s motion for compassionate release, Defendant
seeks an order from this Court granting him compassionate
release. (Doc. 485 at 2-3.) In the alternative, Defendant seeks
to be placed in home confinement for the remainder of his
sentence. (Id. at 1.) Defendant generally argues that he has
medical conditions that warrant compassionate release and that
his rehabilitation should also warrant a reduction in his
sentence. (Id. at 4.) In response, the Government opposes
Defendant’s request and argues that Defendant has failed to
establish a qualifying medical condition as required under

U.S.S.G. § 1B1.13. (Doc. 486 at 10.)

I. Compassionate Release

 

To the extent Defendant is seeking compassionate release
under 18 U.S.C. § 3582 (c) (1) (A), the Court finds that
Defendant’s motion must be denied. 18 U.S.C. § 3582(c) (1) (A)
provides that the Court can reduce the term of imprisonment upon

motion of the Director of the Bureau of Prisons, or

upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on

the defendant's behalf or the lapse of 30 days from

the receipt of such a request by the warden of the

defendant's facility, whichever is earlier
Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the

prison’s Warden. At a minimum, the inmate’s request must contain
Case 4:16-cr-00353-WTM-CLR Document 488 Filed 07/10/20 Page 3 of 7

“[t]he extraordinary or compelling circumstances that the inmate
believes warrant consideration;” and “[p]roposed release plans,
including where the inmate will reside, how the inmate will
support himself/herself, and, if the basis for the request
involves the inmate's health, information on where the inmate
will receive medical treatment, and how the inmate will pay for
such treatment.” Id. § 571.61(a).

In this case, Defendant claims to have exhausted all of his
administrative remedies (Doc. 485 at 3) and the Government does
not dispute that (Doc. 486 at 5 n.3). However, even assuming
Defendant has exhausted his administrative remedies, he has not
provided “extraordinary and compelling reasons” that warrant a
reduction in his sentence. Under § 3582(c) (1) (A), a court may
order a sentence reduction where the court determines, upon
consideration of the factors set forth in 18 U.S.C. § 3553(a),
that “extraordinary and compelling reasons” exist and _ the
defendant does not present a danger to the safety of any other
person or the community. See U.S.S.G. § 1B1.13. In its
consideration of compassionate release, the Court is constrained
by the applicable policy statements issued by the United States
Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A). The
application notes to the applicable policy statement list three
specific examples of extraordinary and compelling reasons to

consider a reduction of sentence under § 3582(c)(1)(A}: (1) a
Case 4:16-cr-00353-WTM-CLR Document 488 Filed 07/10/20 Page 4 of 7

serious medical condition; (2) advanced age; and (3) family
circumstances. U.S.S.G § 1B1.13 n.1{(A)-(C). A fourth catch-all
category provides: "As determined by the Director of the Bureau
of Prisons, there exists in the defendant's case an
extraordinary and compelling reason other than, or in
combination with,” the aforementioned three categories. Id.
n.1(D). For a medical condition to qualify as an extraordinary
and compelling reason, the condition must “substantially
diminish[] the ability of the defendant to provide self-care
within the environment of a correctional facility and [is one]
from which he or she is not expected to recover.” U.S.S.G.
§ 1B1.13, n.1(A) (ii).

In seeking compassionate release, Defendant generally
states that he “meets the medical condition and family
circumstances” examples of extraordinary and compelling reasons
to reduce a term of imprisonment under § 3582(c) (1) (A) and that
he is qualified for compassionate release due to his
rehabilitation. (Doc. 485 at 3.) Specifically, Defendant
contends that he “has a verifiable medical condition” as
reflected in his medical file, he is suffering from serious
physical and medical conditions, and is experiencing
deteriorating physical and/or mental health as a result of his

age and physical condition. (Id. at 4.)
Case 4:16-cr-00353-WTM-CLR Document 488 Filed 07/10/20 Page 5 of 7

Although Defendant fails to describe his medical conditions
in his motion, the Government notes that Defendant states in his
request for compassionate release to the warden that he has
chronic care high blood pressure, Type 2 diabetes, asthma, and
has had elbow surgery. (Doc. 486 at 12.) Although these are
chronic conditions, Defendant has failed to demonstrate the
severity of his illnesses or the effect these conditions have on
his ability to care for himself in the facility. See United
States v. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *6

(M.D. Fla. May 15, 2020); United States v. Johnson, No. CR 108-

 

110, 2020 WL 2449343, at *1 (S.D. Ga. May 12, 2020). Moreover,
the Court does not find that COVID-19 is in and of itself an
extraordinary and compelling reason to warrant compassionate

release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir.

 

2020) (“[T])he mere existence of COVID-19 in society and the
possibility that it may spread to a particular prison alone
cannot independently justify compassionate release, especially
considering BOP's statutory role, and its extensive professional
efforts to curtail the virus's spread."); Johnson, 2020 WL
2449343, at *1 (“[Defendant’s generalized concern about possible
exposure [to COVID-19] is at this point too speculative to
qualify as extraordinary and compelling.”). Additionally, a
defendant’s rehabilitation alone does not constitute an

extraordinary and compelling reason to reduce his term of
Case 4:16-cr-00353-WTM-CLR Document 488 Filed 07/10/20 Page 6 of 7

imprisonment. 28 U.S.C. § 994 (“Rehabilitation of the defendant
alone shall not be considered an extraordinary and compelling
reason.”). Accordingly, the Court finds that Defendant is not
entitled to a reduction of his term of imprisonment at this
time. Defendant’s motion is DENIED.
II. Home Confinement

Defendant also seems to request home confinement. (Doc. 485
at 1.) It should be noted that a request for home confinement
under the Coronavirus Aid, Relief, and Economic Security Act
(“CARES Act”) is different than a request for sentence reduction
based upon compassionate release. Coronavirus Aid, Relief, and
Economic Security Act, Pub. L. No. 116-136, § 12003(b) (2), 134
Stat. 281 (2020). Under Section 12003(b) (2) of the CARES Act, if
the Attorney General finds that emergency conditions will
materially affect the functioning of the BOP, the BOP is
permitted to “lengthen the maximum amount of time for which the
Director is authorized to place a prisoner in home confinement
under the first sentence of section 3624(c)(2) of title 18,
United States Code, as the Director determines appropriate.”

United States v. Allen, No. 2:14-cr-024, 2020 WL 2199626, at *1

 

n.l (S.D. Ga. May 6, 2020). Thus, the BOP is utilizing its
authority under 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541—not
the compassionate release provision of 18 U.S.C. § 3582(c)-to

effectuate the Attorney General’s directive to the BOP regarding
Case 4:16-cr-00353-WTM-CLR Document 488 Filed 07/10/20 Page 7 of 7

home confinement in connection with the CARES Act. Id. at *1.
This Court lacks the authority to order the BOP to release a

prisoner on home confinement. See United States v. Calderon, No.

 

1911445, 2020 WL 883084, at *1 (11th Cir. Feb. 24, 2020)
(explaining that under 34 U.S.C. § 60541(g) (1) (A) the Attorney
General “may” release eligible elderly offenders, and district
court was without jurisdiction to grant relief); see also Allen,
2020 WL 2199626, at *1 (“These statutes do not authorize a
federal court to order the BOP to release a prisoner.”); United

States v. Greene, No. CR 116-056, 2020 WL 3316987, at *1 (S.D.

 

Ga. June 18, 2020). Thus, to the extent Defendant is seeking an
order from this Court placing him on home confinement,
Defendant’s motion is DISMISSED.
CONCLUSION

Accordingly, based on the foregoing, Defendant’s Motion for
Compassionate Release (Doc. 485) is DENIED IN PART and DISMISSED
IN PART.

SO ORDERED this Ae of July 2020.

27 eo

WILLIAM T. MOORE,
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
